                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION


 MORRIS RUCKER,

        Plaintiff,                                Case No. 1:16-cv-00090

 v.                                               Judge William L. Campbell, Jr.
                                                  Magistrate Judge Alistair E. Newbern
 CHERRY LINDAMOOD et al.,

        Defendants.


                                  MEMORANDUM ORDER

       Now pending in this civil rights action brought under 42 U.S.C. § 1983 are: (1) Defendants

Amy Franks, Damon Hininger, and Yvonne Neau’s motion for leave to file their motion for

summary judgment under seal (Doc. No. 242); (2) pro se Plaintiff Morris Rucker’s motion for an

extension of time to file his response in opposition to the defendants’ summary judgment motion

and for appointment of counsel (Doc. No. 244); (3) Rucker’s motion for a court order requiring

the defendants to send him legible copies of certain medical records filed in support of their

summary judgment motion (Doc. No. 245); and (4) Rucker’s motion for an order requiring the

defendants to send him a complete copy of their memorandum of law filed in support of their

summary judgment motion (Doc. No. 246). Rucker, who is incarcerated and appears in forma

pauperis, has not opposed the defendants’ motion to seal their motion for summary judgment. The

defendants oppose Rucker’s request for appointment of counsel but do not oppose his request for

an extension of time to respond and state that they have already sent Rucker legible copies of the

medical records and a full copy of their summary judgment brief. (Doc. No. 247.) For the reasons

that follow, the defendants’ motion to seal will be denied, Rucker’s motion for an extension and




  Case 1:16-cv-00090 Document 249 Filed 10/06/20 Page 1 of 7 PageID #: 2650
  appointment of counsel will be granted in part and denied in part, and Rucker’s motions for court-

  ordered copies of the defendants’ filings will be found moot.

I.       Relevant Background

         This action arises out of Rucker’s confinement at the South Central Correctional Facility

  (SCCF), a state detention facility in Clifton, Tennessee, operated by Core Civic, Inc. (Doc.

  No. 160.) Rucker initiated this action on October 24, 2016 (Doc. No. 1), and filed an amended

  complaint with the Court’s leave on July 3, 2018 (Doc. No. 60). Rucker suffers from Chronic

  Obstructive Pulmonary Disease (COPD) and asthma, and his claims are based on the medical care

  he received at SCCF for those conditions. (Id.) On April 8, 2019, the Court denied motions to

 dismiss filed by Franks, Neau, and Hininger, finding that Rucker’s amended complaint states

  plausible deliberate indifference claims under the Eighth Amendment against Franks and Neau in

  their individual capacities and against Hininger in his official capacity as CEO of Core Civic. (Doc.

  Nos. 196, 199.) The Court also found that the amended complaint states a plausible racial

  discrimination claim under Title VI of the Civil Rights Act of 1964 against Defendant Rachel

  Westray. 1 (Doc. Nos. 196, 199.) After dismissing all other claims and defendants in the amended

  complaint, the Court entered a scheduling order (Doc. No. 211) and the parties engaged in

  discovery.

         On August 3, 2020, which was the deadline for filing dispositive motions in this action

 (Doc. No. 241), Franks, Hininger, and Neau filed a motion for leave to file their motion for

 summary judgment under seal, stating that the summary judgment motion “contains medical

 information concerning [Rucker’s] medical treatment and that it is necessary for said medical



  1
         Despite diligent attempts, service of process has not been accomplished on Westray and
  she has not appeared in this action. (Doc. No. 225.)



                                        2
      Case 1:16-cv-00090 Document 249 Filed 10/06/20 Page 2 of 7 PageID #: 2651
  information to be filed under seal pursuant to privacy laws.” (Doc. No. 242, PageID# 2053.) On

  the same day, the defendants filed their motion for summary judgment, supporting memorandum

  of law, statement of undisputed facts, and supporting exhibits under seal. (Doc. Nos. 243, 243-1–

  243-7.) Rucker has not opposed the defendants’ motion to seal. He has, however, filed three

  motions related to the defendants’ summary judgment motion. First, Rucker requests an additional

  forty-five days to respond to the defendants’ motion for summary judgment and renews his prior

  requests for appointment of counsel. (Doc. No. 244.) Second, he asks the Court to order the

   defendants to send him legible copies of certain medical records they filed in support of their

   summary judgment motion. (Doc. No. 245.) Third, he asks the Court to order the defendants to

  send him a complete copy of their memorandum of law supporting the motion. (Doc. No. 246.)

   The defendants oppose Rucker’s request for appointment of counsel; they do not oppose his

   request for an extension and state that they have sent him new copies of the medical records at

   issue and a full copy of their summary judgment brief. (Doc. No. 247.)

II.          Analysis

             A.      Defendants’ Motion to Seal

             The Court may not grant the defendants’ motion to seal simply because it is unopposed. It

      is well established that “[t]he public has a strong interest in obtaining the information contained in

      the court record[,]” and there is a “‘strong presumption’” that court records be open. Shane Grp.

      v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir. 2016) (first alteration in original)

   (quoting Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1179–80 (6th Cir. 1983)).

   Among other things, “the public is entitled to assess for itself the merits of judicial decisions” and

   has a strong interest in viewing the evidence and arguments on which courts base those decisions.

      Id. A party seeking to seal court documents therefore bears a heavy burden: “Only the most

      compelling reasons can justify non-disclosure of judicial records.” Id. (quoting In re Knoxville


                                           3
         Case 1:16-cv-00090 Document 249 Filed 10/06/20 Page 3 of 7 PageID #: 2652
News-Sentinel Co., 723 F.2d 470, 476 (6th Cir. 1983)). In general, “only trade secrets, information

covered by a recognized privilege (such as the attorney-client privilege), and information required

by statute to be maintained in confidence is typically enough to overcome the presumption of

public access.” M.D. Tenn. R. 5.03(a) (contents of motion to seal). The party seeking to seal all or

part of a record “must ‘analyze in detail, document by document, the propriety of secrecy,

providing reasons and legal citations.’” Shane Grp., 825 F.3d at 305–06 (quoting Baxter Int’l, Inc.

v. Abbott Labs., 297 F.3d 544, 548 (7th Cir. 2002)); see also M.D. Tenn. R. 5.03(a) (requiring that

motions to seal “specifically analyz[e] in detail, document by document, the propriety of secrecy,

providing factual support and legal citations”).

       The Court finds that the defendants’ cursory reference to privacy laws is not enough to

justify sealing the presumptively public court records at issue here. See Tyson v. Regency Nursing,

LLC, No. 3:17-CV-91, 2018 WL 632063, at *1 (W.D. Ky. Jan. 30, 2018) (finding that “a mere

reference to HIPPA does not mean that the Court should automatically grant [defendant’s] motion

to seal”). First, the defendants have not provided the detailed, document-by-document analysis

complete with legal citations required by Sixth Circuit precedent and this Court’s Local Rules. See

Shane Grp., 825 F.3d at 305–06; M.D. Tenn. R. 5.03(a). Second, Rucker placed his medical

condition at issue by filing this action against the defendants for deliberate indifference to his

serious medical needs. (Doc. Nos. 1, 160.) Courts in this circuit recognize that “plaintiffs who

place their medical condition at issue waive any applicable privileges or statutory protections that

their medical records would have otherwise had.” Tyson, 2018 WL 632063, at *1; see also Kitchen

v. Corizon Health, Inc., No. 1:16-cv-190, 2017 WL 5197115, at *2 n.3 (W.D. Mich. Nov. 10,

2017) (“Prisoners claiming deliberate indifference to serious medical needs place their medical

condition and the medical care that they have received directly at issue and thereby waive whatever




                                     4
   Case 1:16-cv-00090 Document 249 Filed 10/06/20 Page 4 of 7 PageID #: 2653
privileges or statutory protection the medical records may have previously enjoyed under

HIPAA.”); Mathews v. Guardian Life Ins. Co. of Am., No. 1:98-CV-00106, 2014 WL 1681693, at

*1 (N.D. Ohio Apr. 28, 2014) (denying motion to seal and finding that plaintiff “waived any right

to confidentiality of her medical records when she made her medical condition and diagnoses at

issue”). The defendants’ motion to seal will therefore be denied and the Clerk of Court will be

directed to unseal the defendants’ summary judgment filings on the docket.

       B.      Rucker’s Motion for an Extension and Appointment of Counsel

       On September 17, 2020, the Court received Rucker’s motion requesting an additional forty-

five days to respond to the defendants’ summary judgment motion and renewing his request for

appointment of counsel. (Doc. No. 244.) Rucker explains that that facility where he is incarcerated

is on lockdown because of the COVID-19 pandemic. (Id.) In separate filings, Rucker states that

he received only the first two pages of the defendants’ memorandum of law in support of their

summary judgment motion and received illegible copies of certain medical records defendants

filed to support their motion. (Doc. Nos. 245, 246.) The defendants oppose Rucker’s request for

appointment of counsel but do not oppose his request for an extension of time to repsond. (Doc.

No. 247.) They also state that they have sent Rucker a full copy of their summary judgment brief

and legible copies of the medical records he could not decipher. (Id.; Doc. Nos. 247-1, 248.)

               1.     Request for Extension

       The defendants re-served a full copy of their memorandum in support of their summary

judgment motion on Rucker via mail on September 18, 2020. (Doc. Nos. 247, 247-1.) Under the

scheduling order (Doc. No. 211) and Federal Rule of Civil Procedure 6(d), Rucker’s response in

opposition would ordinarily be due by October 19, 2020. For good cause shown, Rucker’s deadline

to respond in opposition to the defendants’ summary judgment motion will be extended to

December 3, 2020.


                                    5
  Case 1:16-cv-00090 Document 249 Filed 10/06/20 Page 5 of 7 PageID #: 2654
               2.      Request for Appointment of Counsel

       This Court has twice denied Rucker’s requests to appoint counsel to represent him in this

action. (Doc. Nos. 63, 107.) As the Court has explained, there is no constitutional right to counsel

in civil cases, and indigent plaintiffs must point to exceptional circumstances to justify

discretionary appointment of counsel under 28 U.S.C. § 1915(e)(1). See Lavado v. Keohane, 992

F.2d 601, 605–06 (6th Cir. 1993); Childs v. Pellegrin, 822 F.2d 1382, 1384 (6th Cir. 1987)

(interpreting then § 1915(d)). Factors considered in determining whether exceptional

circumstances exist include “the type of case, the ability of the pro se litigant to represent himself

or herself, and the nature of the factual and legal issues involved.” Hollis v. Perry, No. 3:17-cv-

00626, 2018 WL 3572391, at *2 (M.D. Tenn. July 24, 2018).

       The Court finds that Rucker still has not demonstrated exceptional circumstances here.

While the COVID-19 pandemic imposes significant burdens on all litigants—especially those who

are incarcerated—those burdens are common to many pro se litigants, most of whom will not be

appointed counsel. However, in recognition of these difficulties, the Court will provide Rucker

with the additional time he requests to respond to the defendants’ pending motion for summary

judgment.

       C.      Rucker’s Remaining Motions

       Rucker’s remaining motions seek court orders requiring the defendants to recopy and

resend certain medical records filed in support of their summary judgment motion and to resend a

complete copy of their memorandum of law supporting their motion. (Doc. Nos. 245, 246.) The

defendants state that they have fulfilled both of these requests without a court order. (Doc.

No. 247.) The defendants have also refiled copies of the medical records at issue. (Doc. No. 248.)

Rucker’s motions for court orders will therefore be found moot.




                                     6
   Case 1:16-cv-00090 Document 249 Filed 10/06/20 Page 6 of 7 PageID #: 2655
III.          Conclusion

              For these reasons, the defendants’ motion for leave to file their motion for summary

       judgment under seal (Doc. No. 242) is DENIED. The Clerk of Court is DIRECTED to unseal the

       defendants’ motion for summary judgment and attachments (Doc. Nos. 243, 243-1–243-7, 248).

              Rucker’s motion for an extension and appointment of counsel (Doc. No. 244) is

       GRANTED IN PART AND DENIED IN PART. Rucker’s request for an extension of time to

       respond in opposition to the defendants’ summary judgment motion is GRANTED. Rucker is

       ORDERED to file any response in opposition to the pending summary judgment motion by

   December 3, 2020. Rucker is reminded that his response must comply with Federal Rule of Civil

   Procedure 56 and Local Rule 56.01. Rucker’s request for appointment of counsel is DENIED

   WITHOUT PREJUDICE.

              Rucker’s motions for court orders (Doc. Nos. 245, 246) are FOUND MOOT.

              Finally, the scheduling order in this action is AMENDED to set a target trial date of June

   15, 2021.

              It is so ORDERED.

                                                           ____________________________________
                                                           ALISTAIR E. NEWBERN
                                                           United States Magistrate Judge




                                           7
         Case 1:16-cv-00090 Document 249 Filed 10/06/20 Page 7 of 7 PageID #: 2656
